Citation Nr: 1214307	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  98-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus at L5-S1 (low back disability).

2.  Entitlement to service connection for urethral stricture with history of urethrotomy, to include as secondary to the service-connected urethral lithiasis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for cephalgia (headaches), to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for syncopal episodes (claimed as seizures).

6.  Entitlement to an initial compensable rating for renal lithiasis.

7.  Entitlement to an initial compensable rating for condyloma acuminata with herpes simplex virus II (HSV II).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2004.  A transcript of that hearing is associated with the claims file.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

This case was previously before the Board in January 2005 and August 2009.  In January 2005, the Board remanded all of the issues on appeal to the agency of original jurisdiction (AOJ) for further development and consideration.  In August 2009, the two increased rating issues, as well as the issues of service connection for a low back disability, urethral stricture, PTSD, headaches, and syncopal episodes were again remanded because the prior remand directives had not been substantially completed, as required by Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the Board decides herein that service connection is warranted for a low back disability and for PTSD, no further development or action is necessary with respect to these issues.  Additionally, as discussed below, the Board finds that the remand directives have now been substantially completed with respect to the remaining claims.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   However, although the Board sincerely regrets the additional delay, another remand is necessary for additional development and consideration as to the issues of service connection for headaches and for syncopal episodes.

In addition, VA received a formal application (VA Form 21-8940) for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) from the Veteran in December 2011.  The Veteran asserted that he is unemployable due to his claimed low back disability.  Although service connection for a low back disability is granted herein, an initial disability rating and effective date must be assigned by the agency of original jurisdiction (AOJ).  As such, the claim for a TDIU should be addressed together with such determinations.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU based on a service-connected disability is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  

Accordingly, the issue of a TDIU has been raised by the record, but the Board does not have jurisdiction over it because it has not yet been adjudicated by the AOJ.  Therefore, this issue is referred to the AOJ for appropriate action.

The issues of service connection for cephalgia and for syncopal episodes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he had chronic, recurring low back pain during active service and continuously since that time, which was worsened by a 1995 civilian work injury, and his current low back disability was incurred as a result of his active service.  

2.  The available evidence does not establish urethral strictures during active service, and the competent evidence of record does not establish that the current urethral strictures were incurred or aggravated as a result of such service, or were proximately caused or aggravated by the service-connected renal lithiasis.

3.  Resolving all reasonable doubt in the Veteran's favor, his currently diagnosed PTSD has been medically linked to a verified stressor relating to a volcanic eruption, as well as to stressors related to a fear of hostile military or terrorist activity that is consistent with the circumstances of his active service.

4.  For the period prior to March 14, 2001, and the period beginning February 9, 2006, the Veteran's renal lithiasis manifested by recurrent stones with occasional episodes of colic, with no evidence of infection, required catheter drainage, renal dysfunction, or severe hydronephrosis; and no required drug therapy, diet therapy, or invasive or non-invasive procedures more than twice a year.  

5.  For the period from March 14, 2001, to February 8, 2006, the Veteran's renal lithiasis manifested by recurrent stone formation requiring drug therapy, with no evidence of renal dysfunction.

6.  At all periods during the course of the appeal, the Veteran's condyloma acuminata with HSV II has manifested by intermittent genital warts and herpes lesions associated with slight crusting, oozing, or itching, and affecting a small, unexposed area of less than 5 percent of the total body, with the use of oral and topical medications but no systemic immunosuppressive medications; with no evidence of ulceration, marked disfigurement, exceptionally repugnant condition, systemic or nervous manifestations, scarring or limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for urethral strictures have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 4.125 (2011); 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

4.  For the period prior to March 14, 2001, the criteria for a rating of 10 percent, but no higher, for renal lithiasis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2011).

5.  For the period from March 14, 2001, through February 8, 2006, the criteria for a rating of 30 percent, but no higher, for renal lithiasis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2011).

6.  For the period beginning February 9, 2006, the criteria for a rating of 10 percent, but no higher, for renal lithiasis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2011).

7.  The criteria for a compensable rating for condyloma acuminata with HSV II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7806, 7819 (1997, 2003, & 2011).	


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As the Board's decision herein to grant service connection for a low back disability and for PTSD constitutes a full grant of these benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations in this regard.

Concerning the remaining claims that are decided herein, the Veteran was notified in November 2002 and May 2003 of the evidence and information necessary to substantiate his service connection claims and an increased rating, and of the responsibilities of the Veteran and VA in obtaining such evidence.  The Board notes that these letters were provided after the initial unfavorable rating decision was issued in September 1997.  However, this timing defect was cured by the subsequent readjudication of the Veteran's claims, including in a March 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Additionally, the Veteran testified as to each of his claimed disabilities during the August 2004 Board hearing before the undersigned Veterans Law Judge.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  The Veterans Law Judge asked questions in an attempt to obtain evidence to substantiate the claims.  Further, the Veteran discussed his asserted experiences and symptoms during service and throughout the appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  

There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the Veteran's claims.  In particular, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the Veteran has had ample opportunity to participate in the adjudication of his claims.  He and his representative have submitted pertinent evidence and made pertinent arguments in support of his assertions as to both service connection and a higher initial disability rating.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant.  Accordingly, adequate notice has been provided.

Concerning the duty to assist, the Veteran's service treatment records have been obtained and considered.  As directed in the prior remands, VA associated his Certificate of Release or Discharge from Active Duty (DD Form 214) with the claims file.  Additionally, pertinent, outstanding VA treatment records, as well as private records for which the Veteran provided sufficient authorization, have been obtained.  Records and decisions related to the Veteran's disability benefits from the Social Security Administration (SSA) were also obtained.  As also directed previously, VA requested the Veteran's most recent mailing address.  The Board notes that the complete records concerning the Veteran's workers' compensation were not obtained, due in part to his failure to fully complete the necessary authorization.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  However, such records primarily concern his low back, and service connection is being granted herein for such disability.  There is no indication that the absence of any records concerning the workers' compensation claim will result in prejudice as to any other issue that is denied herein.

The Veteran has also been afforded several VA examinations concerning his claimed disabilities.  As directed in the prior remands, he was afforded VA examinations concerning the nature and etiology of his claimed urethral strictures, as well as to determine the current severity of his renal lithiasis and condyloma acuminata with HSV II, in April 2010.  An addendum was also provided as to the urethral strictures in November 2010.  The Board notes that the Veteran's representative has argued that the most recent genitourinary examination was inadequate, in that the examiner was unable to offer an opinion as to the etiology of the claimed urethral strictures without resorting to speculation.  See April 2011 brief.  However, a review of the report and addendum shows that this statement was based on all procurable and available evidence, and the conclusion was based on the limits of medical knowledge or possibility, as opposed to the examiner's particular limitations.  As such, the examiner's conclusion constitutes a valid opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  A review of the other VA examination reports reveals no inadequacies, in that all pertinent rating criteria were addressed and the opinions provided were adequate, as discussed further below.

The Board notes that the most recent VA treatment records and VA examination are dated in April 2010.  However, there is no indication that the Veteran has been prejudiced by any possibly outstanding records.  Rather, the existence of urethral strictures (the only disability for which service connection is denied herein) was established prior to that time.  Further, the Veteran has not claimed that his service-connected disabilities on appeal have worsened, or that the most recent examinations do not adequately reflect the severity of such conditions.  

For all of the above reasons, the Board finds that the AOJ substantially complied with the prior remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, another remand as to the issues decided herein would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision these claims at this time.

II. Analysis

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

Certain chronic diseases will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).

Service connection may also be granted on a secondary basis for a disability that is proximately caused or proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

PTSD

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

VA regulations generally provide that, if the evidence of record shows that a veteran "engaged in combat with the enemy," or there is a diagnosis of PTSD during service, then the veteran's lay testimony alone is enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f) (providing for relaxed evidentiary standards where a veteran engaged in combat); 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  Prior to July 13, 2010, if these conditions were not met, then a veteran's lay evidence alone was not sufficient, and other corroborating evidence was necessary if a stressor could not be verified.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cohen, 10 Vet. App. at 142.  

However, effective July 13, 2010, VA regulations allow for service connection where the Veteran's PTSD has been linked by a VA mental health professional to a reported stressor that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of the Veteran's service.  In such a case, lay testimony is sufficient to establish the stressor, without the need for verification.  These amended provisions apply to all claims that are received or are pending before VA on or after July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

In this case, the Veteran has reported several stressors during service.  He states that he was first traumatized while serving at the Avon Park Bombing Range in Florida in the 1980s, when he had to help remove a badly burned body of a man who was accidentally electrocuted.  See, e.g., November 2009 stressor form, February 2010 and January 2011 VA examination reports.  The Veteran's performance records confirm that he served at Avon Park from July 1982 to May 1985 as an electrician and for combat support, although this specific incident has not been confirmed.  

The Veteran also reports serving on a temporary duty (TDY) assignment in the Persian Gulf during Operation Desert Shield/Storm (ODS/S) for approximately 9 month starting in August 1990.  He states that he was in charge of building electrical systems, and he laid unit sensors under cover for smart bombs, as well as looked into remains of SCUD missiles as saw chemical cocktails.  He also reports seeing dead or rotting bodies while in the Persian Gulf.  See, e.g., December 1996 statement, November 2001 formal claim, November 2009 stressor form.  Although not listed on his DD Form 214, the Veteran's service performance records confirm that he was deployed to ODS/S from May 1990 to August 1991.  He was noted to have restored electricity in very dangerous situations, and worked as an electrician on a tent city and security walls.  

Additionally, the Veteran has reported being sent to the Philippines right before Mount Pinatubo erupted, and staying for approximately five months to help with recovery and cleanup of Clark Air Force Base (AFB).  He states that he saw many dead and injured people at that time.  See, e.g., November 2009 stressor form.  The Veteran's service performance records confirm that he was in the Philippines from May 1991 to November 1991, and that he performed electrical support and repair as well as combat support after the volcano eruption.  Moreover, an internet article confirms that Mount Pinatubo erupted on June 15, 1991, in a densely populated area, resulting in numerous deaths and heavy damage to Clark AFB.

The Veteran has also reported stressors during TDY assignments that have not been documented in his available service records, namely in Grenada, Panama, and Somalia.  He states that he placed temporary runway lights in Grenada from October to December 2003 and was fired upon by snipers.  He further states that he spent two weeks in Panama from December 1989 to January 1990 guarding an electrical installation.  See, e.g., November 2001 formal claim.  However, the Board notes that the AOJ did not fully complete the previously directed development in an attempt to verify these additional TDY assignments.  The Board further notes that these duties would appear to be generally consistent with the Veteran's documented duties as an electrician or civil engineer during other verified assignments.

The Board notes that the Veteran denied any depression or other mental health symptoms during his March 1992 separation examination.  However, he reported for post-service medical purposes that his PTSD symptoms including nightmares, sleep problems, irritability, and depression have been worse since the Gulf War.  See, e.g., May 1996 Persian Gulf clinic evaluation, February 2000 VA examination report.  Similarly, he has indicated that he has had such symptoms since approximately 1991 to 1994.  See, e.g., July 1996 statement; VA treatment records dated in June 1997, November 2002, May 2008.   In contrast, during the February 2010 VA examination, the Veteran reported daily mild to severe PTSD symptoms, or fluctuating depression symptoms, since at least 1982.  The Veteran denied any psychiatric treatment during service at the June 1997 VA examination.

In a June 1997 VA inpatient record, the Veteran reported that his nightmares are usually about combat experiences during service, stating that he worked as a civil engineer or combat engineer in Special Deployment Forces, including in the Gulf War.  He stated that he was not involved in "one-to-one combat," did not carry a weapon, and his life was never immediately in danger, but he was shot at repeatedly just in the process of doing his work.  Similarly, the Veteran reported during the June 1997 VA examination that he worked as a civil engineer and was exposed to small arms fire and mortar fire during the Gulf War, and that he also picked up bodies hit by SCUDs and buried them.  The Veteran also reported being exposed to fire during unverified TDY missions in Panama and Grenada at these times.

The February 2000 VA examiner stated that the Veteran seemed to be having problems dealing with situations in which he was involved during active duty, although he had no active combat.  The examiner noted that there was no specific confirmation of some of the facts reported by the Veteran, and suggested further review of his time in active duty to see if they could be corroborated.  The Veteran had reported stressors as summarized above relating to his now confirmed service in the Gulf War and the Philippines, as well as in Grenada and Panama.  Similarly, a May 2008 VA mental health provider noted PTSD symptoms since the mid-1990s, and that he had suffered trauma in the Gulf War and other conflicts.

During the February 2010 VA PTSD examination, the Veteran again reported stressors similar to those summarized above, including at the Avon Park Bombing Range and Operation Desert Storm, as well as in Panama, Bosnia, Grenada, and Somalia.  He stated that he had several near-death experiences with small ordnance and small arms fire, and that he now has nightmares of burned and dead bodies, combat attacks, and other violence.  The examiner opined that the Veteran's PTSD is at least as likely as not due to his multiple reported stressors from military service.  The examiner reasoned that the Veteran had no mental health symptoms prior to service, he was a combat engineer electrician, and he had reported daily symptoms since at least 1982.  The examiner also noted that the Veteran's mood disorder with depression was at least in part due to his low back pain and PTSD.

The Veteran was reevaluated by this same examiner in January 2011.  The examiner noted that most of the Veteran's reported stressors had not been specifically verified, but that there was a verified stressor of the volcano eruption and recovery operations in the Philippines.  Additionally, the Veteran reported being continuously fearful of being killed during Operation Desert Storm, although he was not in direct combat.  The examiner opined that it is at least as likely as not that the Veteran's current PTSD is related to his verified non-combat stressor at Clark AFB in the Philippines, identified as a possible plane crash recovery.

Although the evidence of record does not satisfactorily establish that the Veteran "engaged in combat with the enemy" as contemplated by VA regulations, it does indicate that he served in a combat environment.  He has also reported several stressors that are related to a fear of hostile or terroristic activity, such as receiving small arms fire while performing duties as an electrician or civil engineer in support of combat operations, including during verified service in the Persian Gulf.  While the Veteran's complete personnel records or assignments, including for TDY, have not been obtained, there is confirmation of assignments in ODS/S and in the Philippines during the Mount Pinatubo eruption and recovery operations.  

The Board finds that the evidence of record is in relative equipoise with regard to the Veteran's reported in-service stressors and the timing of his PTSD symptoms.  As such, the benefit of the doubt applies, and all reasonable doubt must be resolved in his favor in this respect.  Additionally, VA mental health professionals have linked the Veteran's current PTSD to such stressors and to his experiences as a civil engineer or electrician in support of combat operations.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his PTSD, with consideration of the now applicable regulations as to the evidentiary standards for in-service stressors.  See 38 C.F.R. §§ 3.102, 3.304(f).

Low back

The Veteran has consistently reported having low back pain since 1979 or 1980, and that his low back pain worsened after he suffered a civilian work injury in June 1995.  He stated that he first injured his back while stationed at Luke AFB.  The Veteran made these statements in support of his appeal, as well as for medical treatment and compensation evaluation purposes.  See, e.g., June 1996 formal claim; VA treatment records dated in May 1996, June 1996, August 1996, June 1997; July 1996 and April 2010 VA examination reports; November 1996 SSA evaluation; March 1998 SSA decision (summarizing hearing testimony).  

Further, the Veteran's service treatment records are generally consistent with his reports of initial injury and recurrent back pain.  Specifically, they confirm a back injury after lifting a fixture in July 1980 while the Veteran was stationed at Luke AFB.  He was issued a temporary profile at that time and continued to be treated through August 1980.  There are several other instances of treatment for low back symptoms, as well as temporary profiles, including from March to April 1985 and in February 1990.  The Veteran also reported recurrent back pain since 1980 in his March 1992 separation examination, although he exercised on a regular basis.

The Veteran is competent to testify to recurrent observable symptoms such as pain during service, and to continuous symptomatology since service that has progressed over time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, statements made for the purposes of medical treatment may be afforded greater probative value because the Veteran had a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  As such, the Board finds the Veteran's reports of continuous low back symptomatology since his 1980 in-service injury to be credible, as they are internally consistent and are also consistent with his treatment records.

The Board notes that the most recent VA examiner opined that the Veteran's current low back disability was not incurred or aggravated during service.  See April 2010 report and November 2010 addendum.  This examiner reasoned that the Veteran did not have a chronic condition during service, and that he injured his back in a 1995 civilian work injury.  However, the notation of no chronic condition is inconsistent with the Veteran's lay testimony as well as the service treatment records, as summarized above.  In particular, the Veteran has stated that he had back pain prior to the work injury, and that his pain was worsened by this injury.  As such, this examiner's opinion is inadequate, as it does not reflect consideration of all evidence of record as to the timing of the Veteran's symptomatology.  

There is no other medical evidence of record to indicate that the current low back disability is not related to his initial injury and subsequent recurrent back pain during service and since that time, which was worsened by the 1995 post-service injury.  Further, VA may not conduct additional development in order to obtain evidence against an appellant's case.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Accordingly, the Board will apply the benefit of the doubt rule to grant service connection for the Veteran's current low back disability based on continuity of symptomatology.  See 38 C.F.R. §§ 3.102, 3.303.

Urethral strictures

The Veteran testified during the August 2004 hearing that his urethral stricture started during service when he started passing kidney stones.  The Board notes that the Veteran is competent to report having observable symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to diagnose a urethral stricture or to testify as to the etiology of such condition.  Rather, such question requires specialized knowledge, training, or experience due to the complex nature of the urological system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Urethral strictures are a different condition from kidney stones, or renal lithiasis (for which he is already service-connected).  There is no medical evidence of diagnosed urethral strictures during active service, or at any point prior to 1996.  In this regard, a June 1996 VA treatment record notes a possible urethral stricture, status post urethrotomy, but no urethral stricture was seen in a July 1996 cystoscopy.  Similarly, records in October and November 1996 note a previous history of extraction of urethral stone in Las Vegas, and that the Veteran had an attempted cystoscopy that showed no stricture.  The Veteran was diagnosed with benign prostatic hyperplasia (BPH), and he underwent a transurethral resection of the prostate (TURP) and was subsequently diagnosed with a urethral stricture. 

During a July 2005 VA examination, the Veteran reported having a urethral stricture since 1995.  The examiner noted that the Veteran has many reasons to have a urethral stricture.  Specifically, the examiner noted a history of prostatic enlargement (or BPH) and TURP, 2-3 cystoscopies, a long-standing problem with kidney stones, a history of gonorrhea which sometimes can have residual stricture, and urine infections in the past on many occasions.  This Board notes that this summary of the Veteran's prior medical history is consistent with a review of the available treatment records during the period on appeal.  

Similarly, in an April 2010 report with a November 2010 addendum, the most recent VA examiner stated that the cause of the Veteran's urethral stricture is not known.  The examiner also concluded that he could not relate the Veteran's urethral stricture to service without resorting to speculation.  He reasoned that there was no evidence of urethral stricture in service, and that such condition was diagnosed in 1996, more than four years after discharge from service.  

Accordingly, the competent evidence of record does not establish a relationship between the Veteran's current urethral strictures and his military service, or his service-connected renal lithiasis.  As such, the preponderance of the evidence is against service connection for such condition on a direct or secondary basis.  The benefit of the doubt doctrine does not apply and this claim must be denied.  38 C.F.R. § 3.102.

Initial rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

For the sake of brevity, the Board will first discuss the appropriate ratings under the schedular criteria for each disability, followed by general considerations of whether extra-schedular referral is necessary, TDIU, and the benefit of the doubt rule.


Renal lithiasis

The Veteran was assigned an initial noncompensable rating for renal lithiasis (or kidney stones) effective as of April 29, 1996, and he disputes that rating.  The rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508, for nephrolithiasis.  This code provides that nephrolithiasis should be rated as hydronephrosis, except where there is recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or non-invasive procedures more than two times per year.  If evaluated under this code, the rating assigned will be 30 percent.  38 C.F.R. § 4.115b, DC 7508.  

Hydronephrosis warrants a 10 percent rating where there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509; see also 38 C.F.R. § 4.115a (setting forth the criteria for rating renal dysfunction from 0 to 100 percent).    

In this case, the Veteran has complained consistently of recurrent kidney stones, associated with pain when passing the stones.  These lay statements are generally consistent with the available treatment records, which note a longstanding history of renal stones, and the occasional report of passing a stone.  See, e.g., October 2002 VA psychiatric consult (reporting that he is passing a kidney stone and is in daily pain); August 2004 hearing transcript (reporting stones that recur on a monthly basis with severe pain); July 2005 VA examination report (reporting passing about 100 kidney stones over the years); April 2010 VA examination report (reporting passing about 20 stones in the last 10 years, with the most recent about a month ago, associated with pain and other symptoms that resolved after passing the stone). 

This evidence meets the criteria for a 10 percent rating throughout the appeal based on occasional attacks of colic under DC 7509.  Colic is defined generally as acute abdominal pain, and renal colic is defined as pain produced by, inter alia, the passage of a stone within the collecting system.  See Dorland's Illustrated Medical Dictionary 389 (31st ed. 2007).  There is no evidence of infection, required catheter drainage, renal dysfunction, or severe hydronephrosis.  Rather, diagnostic studies and bloodwork have shown no hydronephrosis, and no evidence of renal dysfunction.  See, e.g., records dated in January 2000, February 2005, December 2006; April 2010 VA examination report.  As such, a rating in excess of 10 percent is not warranted for renal lithiasis for any period on appeal under DC 7509.

However, the evidence of record warrants a rating of 30 percent for a portion of the period on appeal under DC 7508.  In this regard, the Board notes that the medical evidence reflects that the Veteran underwent procedures to dissolve stones prior to 1996 and once in 1999, or less than twice per year throughout the appeal.  There is also no evidence of diet therapy for kidney stones.  Although there is an indication of adapted diet in December 2000, this was for weight loss, with no reference to renal lithiasis or stones.  This evidence is consistent with the Veteran's lay statements.  In particular, the Veteran has denied any treatment for his kidney stones since 1995 or 1996, and he has not claimed to have regulated diet concerning his renal lithiasis.  The Veteran reports drinking a lot of water when he is trying to pass a stone instead of seeking treatment, which is consistent with his VA treatment records.   See, e.g., August 2004 hearing transcript, April 2010 VA examination report; February 2007 record (noting several episodes of renal stones, encouraged to drink 8 glasses of water a day).  However, this does not constitute diet therapy.

Nevertheless, the evidence reflects that the Veteran was prescribed medication to treat his renal lithiasis with recurrent stone formation starting on March 14, 2001.  See, e.g., VA treatment records dated in March 14, 2001 (medication list showing allopurinol), July 2001 (reports relief from kidney stones with allopurinol), December 2003 (medication list showing allopurinol), March 2004 (reports taking allopurinol for kidney stones for years).  However, no medication for renal lithiasis or kidney stones, to include allopurinol, is noted or reported in treatment records prior to March 14, 2001, or during the prior VA examinations.  Although the Veteran continued to report taking medication for his kidney stones during the August 9, 2004 Board hearing, VA treatment records dated from February 9, 2006, forward, do not reflect any active medication for renal lithiasis or stones.  See, e.g., active medications lists dated in February 9, 2006, June 2008, October 2009.  No medications were reported or noted during the April 2010 VA examination either.

Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds that he had recurrent stone formation that required prescribed medication from March 14, 2001, through February 8, 2006.  As such, he is entitled to a 30 percent rating under DC 7508 for this period.  However, as there is no evidence of drug therapy, diet therapy, or procedures to treat renal lithiasis more than two times per year from February 9, 2006, forward, the Veteran is not entitled to a rating under DC 7508 for this period.  Moreover, as discussed above, the evidences does not warrant a rating in excess of 10 percent for any period on appeal under DC 7509.

In summary, the Veteran is entitled to staged ratings for his renal lithiasis.  See Fenderson, 12 Vet. App. at 126-27.  Specifically, he is entitled to a rating of 10 percent, but no higher, for his renal lithiasis for the period prior to March 14, 2001; a rating of 30 percent, but no higher, for such disability for the period from March 14, 2001, through February 8, 2006; and a rating of 10 percent, but no higher, for the period beginning February 9, 2006.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for the Veteran's renal lithiasis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Condyloma acuminata with HSV II

The Veteran was assigned an initial noncompensable rating for condyloma acuminata with HSV II (herpes) based on his 1996 claim.  The Board notes that condyloma acuminata refers to lesions on the genitals, or genital warts.  See Dorland's Illustrated Medical Dictionary 409 (31st ed. 2007).  Such rating was assigned under 38 C.F.R. § 4.118, DC 7819, for benign skin neoplasms.  

The lay and medical evidence of record reflects that the Veteran has had occasional flare-ups or outbreaks of genital warts and herpes, associated with pain or burning, itching, crusty lesions, and occasional oozing during flare-ups throughout the appeal.  The herpes has flared-up intermittently, or generally once every month or two.  The genital warts have flared up less frequently, or once every several years.  The Veteran has been prescribed oral and topical medications to treat such conditions.  He has generally taken the oral medication on a regular basis, supplemented by topical cream during breakouts.  There is no evidence of scarring, and the condition only affects the genitals, or a non-exposed area.  See, e.g., VA examination reports dated in July 1996, February 2000, July 2005, April 2010; VA treatment records dated in October 1996, January 1998, September 2006.

During the appeal, the regulations pertaining to the evaluation of skin disabilities were amended twice.  See 67 Fed. Reg. 49,590 (July 31, 2002) (effective August 30, 2002); 73 Fed. Reg. 54,708 (effective October 23, 2008).  Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

The Veteran's claim was pending at the time of the 2002 regulatory amendment, and there is no VA or legislative limitation of the effective date of this amendment.  As such, he is entitled to application of the criteria that are the most favorable to his claim (i.e., the criteria in effect prior to and after August 30, 2002).  However, an award based on the amended regulations may not be made effective before the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In contrast, the 2008 amendments were specifically made effective only to applications received on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 54,708.  In this case, the Veteran's claim was received in 1996, and he has not requested consideration under the amended provisions.  Therefore, the rating criteria in effect from October 23, 2008, forward are not for consideration.

Accordingly, the Board will evaluate the Veteran's condyloma acuminata with HSV II under the criteria in effect prior to August 30, 2002, and the criteria in effect from August 30, 2002, through October 22, 2008, keeping in mind that the revised criteria may not be applied prior to the effective date of the change.  The Board notes that the criteria for rating skin disabilities other than scars have remained the same from August 30, 2002, forward, so those criteria are also for consideration.

Prior to August 30, 2002, the criteria of DC 7819 for benign new growths of the skin provided that such a disability was to be rated as scars, disfigurement, etc.; or as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118 (1997).  

Eczema was assigned a noncompensable rating for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if it involved an exposed surface or extensive area.  A 30 percent rating was assigned for eczema with exfoliation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if it was exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (1997).  

Scars other than of the face, head, or neck, and non-burn scars were assigned a 10 percent rating for scars that were superficial, poorly nourished, with repeated ulceration; or for scars that were superficial, tender and painful on objective demonstration.  Otherwise, scars could be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805 (1997).

The Veteran is not entitled to a compensable rating for his condyloma acuminata or HSV II under these rating criteria.  Specifically, he has had only slight crusting, oozing, or itching associated with intermittent and small lesions on a nonexposed surface, namely, his penis.  There is no evidence of ulceration, marked disfigurement, exceptionally repugnant condition, or systemic or nervous manifestations.  As such, a 0 percent (noncompensable) rating is appropriate under DC 7806.  Further, there is no evidence of scarring or limitation of function to warrant a rating under DCs 7803 to 7805.  See 38 C.F.R. § 4.118 (1997).  

Effective August 30, 2002, DC 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 through 7805), or impairment of function.  The Board notes that revised DC 7820 provides that infections of the skin not listed elsewhere (including viral diseases), provides that such condition should be rated under those same criteria, or as dermatitis (DC 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118 (2003).

As the Veteran's condition affects the genitalia, DC 7800 is not for consideration.  Under 7801, scars in other areas that are deep or cause limited motion warrant a 10 percent rating where they exceed an area of 6 square inches (39 sq. cm.).  Under 7802, scars in other areas that are superficial and do not cause limited motion warrant a 10 percent rating where they cover an area of 144 square inches (299 sq. cm.) or greater.  Otherwise, superficial scars that are unstable (DC 7803) or painful on examination (DC 7804) warrant a 10 percent rating.  Scars may also be rated on limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, (2003).  

Under the revised provisions of DC 7806, dermatitis or eczema will be assigned a 10 percent rating where at least 5 percent, but less than 20 percent, of the entire body or of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Higher ratings are available where larger percentages of the entire body or exposed areas are affected, or longer periods of systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  See 38 C.F.R. § 4.118, DC 7806 (2003).

In this case, there is no evidence of scarring or impairment of function due to the Veteran's condyloma acuminata or HSV II.  As such, a rating is not warranted under DCs 7801 through 7805, as directed by DC 7819 for benign skin neoplasms.  See 38 C.F.R. § 4.118 (2003).  With regard to the criteria for eczema or dermatitis under DC 7806, the Veteran's lesions affect his genitalia, or an unexposed area, and there is no evidence of at least 5 percent of the body affected.  The Veteran's medications to treat his genital warts or herpes have included Zovirax, acyclovir, and Famvir or Famciclovir.  Although these included oral forms, they are not immunosuppressive in nature.  The Board notes that the Veteran has been prescribed prednisone, such as in February 2007.  However, there is no indication that this was for his genital warts or herpes.  Accordingly, a compensable rating is also not warranted under DC 7806.  See 38 C.F.R. § 4.118 (2003).

Although not strictly applicable, the Board has reviewed the criteria in effect since the 2008 amendments.  See 38 C.F.R. § 4.118, DCs 7800-7806, 7819, 7820 (2011).  However, the Veteran is not entitled to a compensable rating under such criteria for his genital warts or herpes for essentially the same reasons as discussed above.  

The Board observes that the Veteran's arguments and evidence primarily concern a skin condition involving the entire body.  See, e.g., May 1999 statement from the Veteran's wife; August 2004 hearing transcript.  However, the Veteran is only currently service-connected for condyloma acuminata, or genital warts, with HSV II.  As such, any warts, lesions, or other skin symptoms on other areas of the body are not relevant for this issue on appeal.  Moreover, the separate issue of service connection for stucco keratoses with verruca vulgaris, which concerned warts and other lesions on the body in general, was also denied in the September 1997 rating decision.  The Veteran did not appeal from that determination but, rather, only appealed from the denial of service connection for the skin condition of condyloma acuminata with HSV II in his 1997 notice of disagreement.  If the Veteran wishes to reopen that previously denied claim, he may apply to do so at his local RO.

In summary, the Board finds that the Veteran is not entitled to a compensable rating for his condyloma acuminata with HSV II.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for such disability.  See Schafrath, 1 Vet. App. at 593.  Staged ratings are not appropriate, as the severity of the Veteran's disability has been relatively stable throughout the period on appeal, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.  

General rating considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Here, the manifestations of the Veteran's renal lithiasis and condyloma acuminata with HSV II are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture for each condition.  Moreover, there is no indication of any marked interference with employment or frequent periods of hospitalization due to such conditions.  As such, referral for consideration of an extra-schedular rating is not necessary.  See id.  

As noted above, the Veteran has applied for a TDIU primarily based on his low back disability, for which service connection is granted herein.  Entitlement to a TDIU has been referred to the AOJ for proper action, to include consideration of such claim together with the assignment of an initial rating and effective date for the low back disability.  See Rice, 22 Vet. App. at 453-54.  As such, a TDIU need not be discussed further at this time.

The Veteran's increased rating claim for renal lithiasis has been granted to the extent described above based, in part, on the application of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating than those assigned herein for renal lithiasis, or a compensable rating for condyloma acuminata with HSV II, the benefit of the doubt doctrine does not apply.  As such, his claims must be denied in this regard.  38 C.F.R. § 4.3.  


ORDER

Service connection for a low back disability is granted.  

Service connection for urethral strictures with history of ureththrotomy is denied.

Service connection for PTSD is granted.  

For the period prior to March 14, 2001, a rating of 10 percent for renal lithiasis is granted.

For the period from March 14, 2001, through February 8, 2006, a rating of 30 percent for renal lithiasis is granted.

For the period beginning February 9, 2006, a rating of 10 percent for renal lithiasis is granted.  

A compensable initial rating for condyloma acuminata with HSV II is denied.


REMAND

Further development is necessary for a fair adjudication of the issues of service connection for syncopal episodes or seizures, and service connection for headaches or cephalgia.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Concerning headaches or cephalgia, the Veteran's service treatment records reflect several instances of treatment, including associated with allergies.  See, e.g., records dated in March 1983, August to September 1985, December 1989, and October 1990.  However, he denied frequent or severe headache in October 1991 and during his March 1992 separation examination.  The Board notes that the Veteran is currently service-connected for allergic rhinitis.

During the February 2004 hearing, the Veteran testified to daily headaches since 1-2 years after service.  He stated that he was on Imitrex previously, but he stopped that medication due to side effects.  He further stated that he believes his headaches are from stress and physical problems.  The timing of the Veteran's post-service headaches is relatively consistent with his available treatment records.  In particular, VA treatment records reflect complaints of frequent headache in July 1996, at which point a May 1996 CT scan was noted to be negative.  In June 1997, the Veteran reported daily headache for approximately 1.5 years, and stated that his headaches were worse when his back was worse.  As discussed above, the Veteran has been granted service connection for his low back disability herein.  An August 1997 VA neurological examiner noted that the Veteran's seemed to have stress headaches, stating that there was no complaint of migraine headaches with visual loss and aura, etc.  The Veteran again reported chronic headaches in March 1999, July 2001 (stating that it was relieved with neurontin), and April 2003.  There is also some evidence that the Veteran had headaches as a side effect of medications.

Accordingly, there is an indication of a possible relationship between the Veteran's headaches/cephalgia during the course of the appeal (or since 1996) and his military service, or to his service-connected allergic rhinitis or low back disability or medications to treat service-connected disabilities.  However, the currently available medical evidence is insufficient to establish a nexus.  As such, the Veteran must be afforded a VA examination for this purpose.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Also, the Board notes that the Veteran served in the Southwest Asia Theater of the Persian Gulf War.  As such, the examiner should address the possibility of the Veteran's headaches being due to an undiagnosed illness or chronic multi-symptom illness as a result of such active service.  

In this regard, service connection may be granted to a veteran of the Southwest Asia theater of the Persian Gulf War who exhibits objective indications of a chronic disability resulting from an undiagnosed illness (i.e., one that cannot be associated with a diagnosis) or a medically unexplained chronic multisymptom illness (including but not limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  For these purposes, a medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

With respect to the claimed seizures or syncopal episodes, the Veteran testified during the August 2004 hearing that he has "blackout seizures" that started approximately 1-2 years after service, along with neck pain and headache.  This is consistent with his service treatment records, in that he denied any seizures or loss of consciousness in October 1991 and March 1992, including in his separation examination.  Post-service VA treatment records reflect "continued syncopal episodes" in March 1997, and the Veteran subsequently underwent several work-ups, which were all noted to be negative.  In June 1997, the Veteran reported episodes several times per week over the past year with no apparent precipitating factors.  The Veteran was noted to be taking Dilantin in February 2000 and Depakote in January 2002.  In January 2002, he reported a history of seizures now more frequent, with dizziness and then a loss of consciousness, and the diagnosis was possible parietal seizure disorder.  As noted above, the Veteran reported black out seizures during the February 2004 hearing.  He again reported black out seizures in a February 2006 statement in support of his claim.  Subsequent treatment records, including in October 2009, list medications that appear to be for seizures.

During an August 1997 VA neurological examination, the examiner noted the prior negative workups and stated that the Veteran's reported seizures with loss of consciousness could be syncopal attacks.  He opined that the Veteran's syncopal attacks are not related to his service in the Gulf War.  In contrast, a VA provider stated in a December 1997 letter that he had treated the Veteran since December 1996, and opined that his passing out spells and other symptoms were due to Persian Gulf syndrome.  However, no rationale was provided for either of these opinions, and the Veteran has undergone many work-ups and treatment since that time.  As such, these opinions are inadequate for a fair adjudication of the Veteran's claim.  Additionally, the last pertinent medical evidence is several years old.  

In summary, the currently available medical evidence does not establish a definite diagnosis for the Veteran's seizures/syncopal episodes, and there is conflicting medical evidence (with no rationale) as to whether it is due to his Persian Gulf War service.  Additionally, there is an indication of a possible relationship between the seizures/syncopal episodes and headaches and, therefore, these issues are intertwined.  However, the currently available medical evidence is insufficient to establish service connection.  As such, a VA examination is necessary to determine the nature and etiology of the condition.  See McLendon, 20 Vet. App. at 81.  

The Veteran should also be notified of the evidence and information necessary to substantiate a claim for service connection based on undiagnosed illness under 38 C.F.R. § 3.317.  Additionally, he should be allowed another opportunity to identify any pertinent, outstanding treatment records, and attempts should be made to obtain any such records, to include any VA treatment records from April 2010 forward.  An appropriate period of time should be allowed for response.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish a claim for service connection based on undiagnosed illness under 38 C.F.R. § 3.317.  Allow an appropriate period of time for response.

2.  Offer the Veteran another opportunity to identify any outstanding treatment records concerning his claimed headaches and seizures.  After allowing an appropriate time for response, make attempts to obtain any such records, to include any VA treatment records dated from April 2010 forward, as well as any private records for which sufficient authorization is received. 

3.  After completing the above-described development, the Veteran should be scheduled for a VA examination concerning his claimed headaches/ cephalgia and seizures/syncopal episodes.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be provided with a copy of 38 C.F.R. § 3.317 to aid in determining whether there is an undiagnosed illness or a medically unexplained chronic multisymptom illness for VA purposes.  The examiner should respond to the following:

(a)  Is there a current diagnosis to account for the Veteran's chronic headaches or cephalgia during the course of the appeal (or since 1996)?  Also, is there a current diagnosis to account for the Veteran's seizures or syncopal episodes during the course of the appeal (or since 1996)?  Or, for each claimed condition, please state whether it is due to an undiagnosed illness, meaning that that it cannot be associated with any known diagnostic entity.  Symptom-based "diagnoses" are not considered as diagnosed conditions for these purposes.  

(b)  Alternatively, are the Veteran's complaints of headaches/cephalgia or of seizures/syncopal episodes due to a "medically unexplained chronic multisymptom illness," as contemplated by 38 C.F.R. § 3.317?  A chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained. 

(c)  For any diagnosed disability, is it at least as likely as not (probability of 50 percent or more) that the Veteran's headaches/cephalgia or seizures/syncopal episodes were incurred or aggravated as a result of his active service?  With respect to headaches, the documented treatment during service, to include prior to the Persian Gulf War, should be considered.  

(d)  If not, is it at least as likely as not (probability of 50 percent or more) that the Veteran's headaches/cephalgia or seizures/syncopal episodes during the course of the appeal (or since 1996) were proximately caused by or proximately worsened beyond its normal progression (aggravated) by the Veteran's service-connected disabilities?  In particular, please state whether the Veteran's headaches/cephalgia are secondary to his allergic rhinitis or low back disability, or to or medications to treat any service-connected disabilities.  Also, please state whether the seizures/syncopal episodes are secondary to the Veteran's headaches, if service connection is granted for such disability upon remand.

(e)  If not, is at least as likely as not (probability of 50 percent or more) that the Veteran's headaches/cephalgia or his seizures/syncopal episodes during the course of the appeal (or since 1996) were otherwise incurred in or aggravated by his service?  

(f)  For each of the above questions, a complete rationale or explanation should be provided for any opinion offered.  All lay and medical evidence of record should be considered, to include any prior medical opinions or lay evidence as to continuity of symptomatology.  If any requested opinion cannot be offered without resorting to speculation, the examiner should so state, and explain why a non-speculative opinion cannot be offered.  

4.  The AOJ should review the examination report and ensure that the above directive has been satisfied, and that an adequate rationale has been provided for any opinion offered.  If it has not, the AOJ should return the report to the examiner for an addendum report to correct any deficiencies, or afford the Veteran another VA examination, if deemed necessary.

5.  After completing any further development as may be indicated by any response received upon remand, adjudicate the service connection claims for headaches/cephalgia and seizures/syncopal episodes based on all lay and medical evidence of record.  All raised service connection theories should be considered, to include on a direct and secondary basis, as well as for undiagnosed illness or chronic multi-symptom illness under 38 C.F.R. § 3.317.  

6.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


